Exhibit 10.1

[g96501lai001.jpg]

FIELDSTONE MORTGAGE COMPANY

 

11000 BROKEN LAND PARKWAY, SUITE 600

 

COLUMBIA, MARYLAND 21044

 

TELEPHONE (410) 772 7211   FACSIMILE (443) 367 2060

 

 

September 1, 2003

 

Mr. James T. Hagan

349 Granados Ave.

Solana Beach, California 92075

 

Re: Senior Manager Employment Agreement

 

Dear Jim:

This cover letter sets forth the specific terms for you under the Senior Manager
Employment Agreement (the “Agreement”) between you and Fieldstone Mortgage
Company (“Fieldstone” or the “Company”). The Agreement is attached to this
letter. The Agreement, including the terms of this cover letter, and the
Company’s Employee Handbook, as amended, contain the complete terms of your
employment contract with Fieldstone. THE AGREEMENT, INCLUDING THESE TERMS, IS
ONLY EFFECTIVE ON COMPLETION OF THE SALE OF SHARES OF THE COMMON STOCK OF
FIELDSTONE INVESTMENT CORPORATION IN A PRIVATE OFFERING UNDER RULE 144A AND
OTHER AVAILABLE EXEMPTIONS UNDER THE SECURITIES ACT OF 1933 PRIOR TO DECEMBER
31, 2003.

I am very pleased to confirm that you are offered the following employment terms
for your Senior Manager Employment Agreement:

Position:

 

Executive Vice President West Division

 

 

 

Duties:

 

manage all aspects of the production and funding of non-conforming loans in the
West Division

 

 

 

Report To:

 

President

 

 

 

End Date:

 

December 31, 2006

 

 

 

Office(s):

 

Encinitas and Irvine, California

 

 

 

Base Salary:

 

$200,000

 

 

 

Bonus:  if you achieve the specific criteria for a bonus established by
Fieldstone each year, then you will be eligible to receive up to the following
bonus amounts:

 

1.50% of the net contribution of your division at or above Plan, and 0.75% of
the net contribution of your division below Plan, payable monthly

overrides of 0.01% on wholesale fundings and 0.025% on retail fundings, payable
monthly, subject to a monthly aggregate cap of $26,667

$200,000 annually based on maintaining agreed operating margins and achieving
agreed loan quality standards in your division, payable in quarterly
installments

25% of your earned bonus may be paid by issuance of common stock of the Company

 

 

 

Vacation:

 

4 weeks

 

 

 

Competition Region:

 

those states in which the West Division originates loans

 

 

 

Competition Period:

 

while you are employed by Fieldstone

 

 

 

Extended Severance Term:

 

24 months

 

 

 

Extended Severance Amount:

 

you will receive monthly payments equal to 1/12 of your base salary for the term
of the extended severance period, plus you will receive an additional monthly
payment equal to 1/12 of $500,000

 

These terms are in effect for the balance of 2003 on a pro rata basis and for
2004. These terms are also in effect for years after 2004 unless we have agreed
in writing to different terms by delivery to you of a revised version of this
cover letter.

Thank you for your continued commitment to building Fieldstone and your
dedication to our shared success. If you have any questions regarding the above,
please call me at (410) 772-7211. I look forward to your continued success as
part of Team Fieldstone in the future.

Please sign a copy of this letter in the space below indicating your agreement
to the terms of the Senior Manager Employment Agreement between you and
Fieldstone, including the terms outlined in this cover letter, and send the
signed copy to me at the above address.

Sincerely,

 

AGREED AND ACCEPTED:

 

 

 

 

 

 

 

/s/ Michael J. Sonnenfeld

 

/s/ James T. Hagan

 

9/3/03

Michael J. Sonnenfeld, President

 

James T. Hagan

 

Date:

 


--------------------------------------------------------------------------------